943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harold C. BANKS, Plaintiff-Appellant,v.CITY OF PALO ALTO, City of Palo Alto Police Department, EdAustin, Sgt., Pam Roskowski, Lt., Chris Durkin,Assistant Chief, et al., Defendants-Appellees.
No. 89-15545.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1991.*Decided Sept. 13, 1991.

1
Before CANBY and KOZINSKI, Circuit Judges, and NIELSEN, District Judge.**


2
MEMORANDUM***


3
Under the standard articulated in  Anderson v. Liberty Lobby, Inc., 477 US 242 (1986), and  Celotex Corp. v. Catrett, 477 US 317 (1986), Judge Williams properly granted summary judgment in favor of the defendants.   Judge Ingram's prior ruling was interlocutory and subject to reconsideration at any time.   FRCP 54(b).   After that ruling, the Supreme Court delivered the Anderson and Celotex decisions and the parties completed discovery.   Judge Williams gave appellant adequate guidance as to how to oppose defendants' motions for summary judgment, but appellant was unable to do so.   Appellant presented no genuine issues of material fact to the district court.   See  Stitt v. Williams, 919 F2d 516, 520 (9th Cir 1990).   In addition, one of his claims was barred by the statute of limitations.   Summary judgment on all claims was therefore proper.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William Fremming Nielsen, United States District Judge, Eastern District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3